Citation Nr: 1108108	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-23 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The Veteran served on active duty from July 1975 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  The file was later transferred to the RO in Buffalo, NY.


FINDING OF FACT

Throughout the pendency of this appeal, the evidence shows that the Veteran's service-connected PTSD has been productive of symptoms including nightmares, intrusive thoughts, increased startle response, flashbacks, anxiety, social avoidance, survivor guilt, hypervigilance, irritability, depressed mood and subjective complaints of short-term memory loss and difficulties maintaining concentration, but the evidence does not show occupational and social impairment with deficiencies in most areas and with an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Throughout the pendency of this appeal, the criteria for a 50 percent evaluation, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in October 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and a VA examination report dated in November 2008.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Veteran alleges that he is entitled to an increased disability rating for his service-connected psychiatric disability, currently rated as 30 percent disabling.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2010).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling pursuant to Diagnostic Code 9411, which utilizes the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2010).

Turning to the evidence, pertinent records include VA treatment records as well as a VA examination report dated in November 2008.

VA clinical records dated throughout 2008 reflect treatment for depression and anxiety.  In April and July 2008 reports, the Veteran denied suicidal or homicidal thoughts.  In the April 2008 report, he also denied any anger problems at work.  His mood was appropriate and he avoided volatile situations.  

An October 2008 report indicates that the Veteran's PTSD resulted in intrusive thoughts, isolative tendencies, hypervigilance, sleep difficulties, irritability, poor concentration and an exaggerated startle response.  He was assigned a GAF score of 45.  He continued to deny suicidal and homicidal ideation.

The Veteran was afforded a VA examination in November 2008.  Upon clinical evaluation, his appearance, attitude and behaviors were generally within normal limits.  Hygiene and grooming were good and he was appropriately dressed.  Eye contact was also good.  Mood was depressed and affect was correspondingly constricted.  Speech was relevant and coherent; however, his speech was noticeably lacking in spontaneity, which the examiner attributed to depression.  Thought processes were rational and goal-directed.   He was oriented in all spheres.  Although the Veteran reported difficulties with focus and concentration, short-term memory and concentration appeared to be intact.  There was no evidence of hallucinations or delusions, specific obsessions, compulsions, phobias or ritualistic behaviors.  He was not homicidal or suicidal.  There was no evidence of mania, psychosis or an Axis II personality disorder.  Insight and judgment were generally good.  

The Veteran was averaging one to three nightmares a night, from which he awakened from in a state of hyperarousal.  He experienced intrusive thoughts on a daily basis.  He also voiced complaints of an increased startle response, flashbacks, moderate to severe social anxiety, social avoidance, survivor guilt, hypervigilance, and irritability.  There had been a significant decline in the Veteran's ability to enjoy daily activities.  There was evidence of moderate to severe emotional detachment, isolation from others and psychic numbing, and he was quite hypervigiliant.  His wife was tolerant of him spending considerable time by himself.  

The examiner assigned a GAF score of 48.  When compared to the last VA examination conducted in 2002, the examiner opined that there was evidence of some increase in symptoms, from moderate to moderate to severe, with depression now evident.  The examiner opined that the Veteran's quality of life was markedly impaired by his PTSD symptomatology.  He did not seem to have any activities that he enjoyed.  The Veteran, however, was able to maintain himself at work in a relatively stable manner.  He did experience episodes of anger and irritability and occasionally made mistakes due to short-term memory and concentration difficulties; however, there was no evidence that his employment was at risk.  The examiner concluded that the PTSD symptomatology primarily affected non-work life and that the Veteran's quality of life appeared quite poor.  

In January 2009, the Veteran denied suicidal or homicidal thoughts.  VA records dated in March 2009 and May 2009 demonstrate normal speech and judgment.  Insight was fair.  He was oriented in all three spheres.  Recent and remote memory were normal.  Attention and concentration were normal.  Affect and mood were depressed.  He was assigned a GAF score of 50.  In August 2009, the Veteran's symptomatology remained constant; however, he was assigned a GAF score of 48.    

Upon review of the aforementioned evidence, the Board finds that the Veteran's PTSD warrants a disability rating of 50 percent, throughout the pendency of this appeal, but no higher.  38 C.F.R. § 4.7.

In this regard, VA outpatient treatment records dated between 2008 and 2009, as well as the November 2008 VA examination report, demonstrate symptoms that include nightmares, intrusive thoughts, increased startle response, flashbacks, anxiety, social avoidance, survivor guilt, hypervigilance, irritability, depressed mood and subjective complaints of short-term memory loss and difficulties maintaining concentration.  The Veteran's Global Assessment of Functioning Scale Score (GAF) ranged from 48 to 50, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), is indicative of serious symptoms.

Though the Veteran' PTSD was not productive of flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, panic attacks, or impaired judgment and abstract thinking, there were clearly disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  Further, the Veteran suffered from intrusive thoughts and nightmares endorsed complaints of short-term memory impairment and depression.  Id.

Where there is a question as to which of the two evaluations apply, 30 percent or 50 percent, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  This is the case in the instant matter, and an increased rating to 50 percent is in order for the entire appeal period.  

The Veteran, however, has not exhibited PTSD symptomatology more consistent with a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130.  In finding that a 70 percent rating is not justified, it is noted that the Veteran has repeatedly denied suicidal and homicidal ideation.  His insight and judgment remained fair to good.  His hygiene has always been appropriate and he was consistently been oriented in all spheres.  There is no indication of thought deficiencies and there is no evidence of delusions or hallucinations.  

The evidence during the entire appeal period contains no objective findings of the following: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The Veteran's difficulty in adapting to stressful circumstances and social isolation are provided for in the increased 50 percent rating.  38 C.F.R. § 4.130.  
The Veteran's disability picture does not most nearly approximate occupational and social impairment with deficiencies in most areas.  Indeed, the Veteran's capacity to work has not been significantly affected by his PTSD symptoms.  While he had some episodes or irritability or anger at work, and while he would sometimes make mistakes due to concentration or memory deficit, overall he was stable in the workplace.  His deficiencies in this regard are accounted for by a 50 percent rating.  Additionally, the Veteran is currently married and the record does not reveal interpersonal problems beyond that reflected by a 50 percent evaluation.  The absence of activities in the Veteran's life is contemplated by disturbances in motivation and mood, and is appropriately contemplated in the 50 percent rating.

In conclusion, a disability rating of 50 percent is warranted throughout the pendency of this appeal.  The record fails to support a rating in excess of 50 percent throughout any portion the appeal period.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the record does not reflect complaints that the Veteran's service-connected PTSD has resulted in interference with employment.  Therefore, a referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's psychiatric disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER


Throughout the pendency of this appeal, a disability rating of 50 percent, but no higher, for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


